Citation Nr: 0117715	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from September 1940 to September 
1945, and died in January 1988.  The appellant is his 
surviving spouse.

By rating decision dated March 1988, the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO) 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  She was notified of this 
decision and of her right to appeal by a letter dated that 
same month, but a timely appeal was not filed.  A claim for 
death benefits was again denied by the RO in September 1991, 
including denial of service connection for the cause of the 
veteran's death.  The decision was not appealed.  

In August 2000, the appellant submitted additional evidence, 
seeking to reopen her claim for service connection for the 
cause of the veteran's death.  In a rating decision dated 
November 2000, the RO concluded that the evidence submitted 
by the appellant was not new and material, and the claim for 
service connection for the cause of the veteran's death 
remained denied.  The appellant has appealed this decision to 
the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  By decision in March 1988, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In March 1988, she was provided with notice of this 
adverse decision and of her appellate rights, but she did not 
initiate an appeal of the decision.

2.  The evidence added to the record since March 1988 is 
cumulative and redundant, does not bear directly and 
substantially upon the specific matter under consideration, 
and, when considered by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (Court) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).  In view 
of the fact that the Court has held in Fossie v. West, 12 
Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of the claim under this standard.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If a chronic disorder such as a malignant tumor or a tumor of 
the brain, spinal cord or peripheral nerves is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability shown to be proximately due to or the result 
of a service-connected disorder.  See 38 C.F.R. § 3.310(a) 
(2000).  

The evidence considered by the RO in March 1988 included 
service medical records, military separation records, the 
veteran's certificate of death, many lay statements, and many 
VA and private medical reports that were dated from 1947 to 
1983.  

A service medical record dated in February 1945 shows that 
the veteran was treated for a concussion syndrome, head, 
moderately severe, caused by explosion of shell close-by.  
The veteran's service medical records do not contain any 
references to a malignant tumor or a tumor of the brain, 
spinal cord or peripheral nerves.  

In September 1945, the veteran submitted a claim for 
compensation for a head injury.  In a rating decision of 
September 1945, the RO granted service connection for 
traumatic lesions of the brain with psychoneurotic 
manifestations.  The disorder was initially rated as 100 
percent disabling.  In a rating decision of August 1948, the 
diagnosis was revised to traumatic encephalopathy, now 
manifested by conversion reaction, severe, and the rating was 
reduced to 50 percent where it remained until the veteran's 
death (except for occasional temporary total ratings based on 
periods of hospitalization).  The diagnosis was later revised 
to chronic brain syndrome due to trauma with anxiety and 
conversion features

On four occasions prior to his death, the veteran 
unsuccessfully appealed to the Board for an increased rating 
above 50 percent, and for a total disability rating based 
upon individual unemployability.  In those Board decisions of 
December 1949, December 1970, November 1974, and February 
1977, the medical evidence of record was discussed in detail, 
including the veteran's inservice injury, and VA and private 
medical records.  Several lay statements and a petition with 
numerous names were included in the record as evidence in 
support of the veteran's claims for an increased rating and a 
total disability rating based on unemployability. 

One medical report in particular revealed that the veteran 
was hospitalized at a VA facility from March 1970 to April 
1970, for organic brain syndrome, chronic, moderately severe, 
due to remote trauma, manifested by severe headaches, 
impaired equilibrium, impaired vision, intellectual 
impairment, and defective memory.  During the 
hospitalization, the veteran was also treated for anxiety 
reaction with conversion features, manifested by complaints 
of nervousness, irritability, and emotional instability.  

Also of record when the RO previously considered the claim 
for service connection for the cause of the veteran's death 
were private medical records dated in October 1975 and later 
which reflect treatment for basal cell carcinoma of the 
forehead, right side of the nose, right cheek, and right 
forearm.  In the October 1975 treatment record it was noted 
that the veteran had previously had the same condition in 
1971 and 1973.  During a hearing held in June 1976, the 
veteran reported that he had skin cancer and cancers in his 
stomach which he was going to have to have cut out right 
away.

The report of a VA disability evaluation examination 
conducted in July 1983 shows that the examiner found that the 
veteran had left-sided hemisensory loss.  The examiner noted 
that there was no history of stroke or other hemiplegia so 
that the etiology of the left sided hemisensory loss was not 
clear on the basis of the examination.

The veteran's death certificate reveals that the veteran died 
in January 1988 at the age of 67, and the veteran's immediate 
cause of death is listed as complication of central nervous 
system tumor.  Nothing was listed under the section for 
"other conditions which gave rise to the immediate cause of 
death."  There was also no entry regarding the interval 
between onset and the date of death.  No autopsy was 
conducted.  

Based on this evidence, the RO in a March 1988 rating 
decision denied service connection for the cause of the 
veteran's death.  The RO concluded that the onset of a 
central nervous system tumor was too remote from the 
veteran's release from active duty to be related to service 
on any basis, and that the evidence did not suggest a causal 
relationship between the veteran's service-connected 
disability and the (fatal) central nervous system tumor.  In 
March 1988, the appellant was notified of this decision and 
her appellate rights, but she did not initiate an appeal to 
the Board.  

Since the March 1988 RO decision, the appellant has submitted 
identical copies of the veteran's military separation report, 
death certificate, and the VA medical report from the 
veteran's hospitalization in March and April 1970 which was 
discussed above.  

Additionally, the appellant currently contends that a 
favorable outcome is warranted because she believes that the 
central nervous system tumor that caused the veteran's death 
cannot be disassociated from his service-connected traumatic 
lesions of the brain.

The Board finds that the none of the evidence submitted since 
March 1988 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Rather, none 
of the additional evidence submitted is new, but merely 
duplicative of the evidence presented to the RO in 1988.  The 
veteran's military records and death certificate were 
reviewed by the RO in 1988, as were all of the VA medical and 
private treatment records on file, including the VA 
hospitalization report dated from March 1970 to April 1970 
which the appellant has submitted again for review.  

The only additional evidence the appellant has submitted to 
support her claim that the cause of the veteran's death is 
related to his service is her own opinion as expressed in her 
contention documents for this appeal.  In Moray v. Brown, 5 
Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions concerning 
matters such as etiology of diseases and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), aff'd 142 F.3d 1434 (Fed. Cir. 1998), the Court 
specifically stated that: "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C. 5108."  As such, the appellant's opinion as to the 
relationship between the veteran's service-connected chronic 
brain syndrome due to trauma with anxiety and conversion 
features, and the cause of his death, complication of central 
nervous system tumors, is not considered competent evidence 
and not sufficient to reopen her claim.

Therefore, the Board determines that since the RO's March 
1988 decision, the appellant has not submitted any new and 
material evidence in support of her claim.  The additional 
evidence submitted does not show that there was a 
relationship between the veteran's active service and the 
cause of his death.  Thus, it does not bear directly and 
substantially upon the specific matter under consideration.  
Moreover, by virtue of the fact that the additional evidence 
submitted by the appellant to reopen this claim is identical 
to the evidence previously considered by the RO in its March 
1988 determination, it is cumulative and redundant.  For 
these reasons, the Board finds that the evidence added to the 
record since March 1988, when considered by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has not been received to warrant reopening of the 
claim of service connection for the cause of the veteran's 
death, and the March 1988 rating decision which denied 
service connection for the cause of the veteran's death 
remains final.

In reaching its decision, the Board has considered whether 
additional action is necessary pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  However, that 
provision provides in pertinent part that the Secretary is 
not required to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  As set forth above, no such evidence has been 
submitted.  Moreover, the Board notes that the appellant has 
been repeatedly advised of the information or evidence not 
previously provided to VA that is necessary to substantiate 
the claim, but she has not identified any additional evidence 
which could serve to reopen her claim.  Consequently, the 
Board sees no reasonable possibility that any further 
assistance to the appellant would aid in substantiating the 
claim and finds that no additional action is necessary under 
VCAA.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death, the appeal is denied. 



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

